Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-3,5-9,14,18-19 and 22-30 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
	With regard to Claims 1, 14 and 26, Kimiko (US 20090127936) teaches a power transmitter comprising:
a transmitter coil (e.g., L1, Fig. 2), wherein the transmitter coil is configured to generate a power transfer signal (L1 transfers power to L2, Fig. 2)
a driver circuit (e.g., 26, Fig. 2), wherein the driver circuit is configured to generate a drive signal for the transmitter coil (L1, Fig. 2) so as to generate the power transfer signal (see [0007]);
a foreign object detector (part of control circuit that perform foreign object detection, see [0010] the control circuit performing a foreign object detection process based on load state detection information from the load state detection circuit),
wherein the foreign object detector is configured to perform a foreign object detection operation (see [0010] the control circuit performing a foreign object detection process based on load state detection information from the load state detection circuit),
wherein the foreign object detection operation is configured to detect a presence of a foreign object in response to a property of the drive signal ( wave form of the driving signal, Fig. 6,  Fig. 7A-C[0183] a change in load due to insertion of a foreign object is detected by detecting that the coil end signal CSG  has changed from a signal waveform in which a square wave is predominant to a signal waveform in which a sine wave is predominant, as seen from Fig. 6, see applicant’s specification page 13, 15-25 describes an example the presence of a load may affect the waveform and result in e.g. this changing from approximating a square wave to approximating a sine wave. The foreign object detection may e.g. determine how closely the current or voltage of the drive signal correlates to a square wave or sinewave signal and use this to detect a foreign object, this is the same as described in para [0183] of Kamijo)
a communicator circuit (e.g., 30, Fig. 8),
wherein the communicator circuit (e.g., 30, Fig. 6) is configured to receive for receiving a power operating point indication (load state of the receiver[0066], see applicant’s specification page 12 line 13-20, the communicate receives the data from the power receiver through sense the variation in the voltage of transmitter coil, which is 30 of Kamijo operates), from a power receiver (during a power transfer phase (the control circuit may perform a secondary foreign object detection process based on the load state detection information from the load state detection circuit after starting the normal power transmission.[0066]),
wherein the power operating point indication represents a load power for a load of the power receiver (load state detection information [0066], see [0235] The secondary foreign object detection after starting normal power transmission can be performed, or whether data transmitted from the power-receiving-side instrument is “0” or “1” can be detected, based on the reference value in a no-load state. As a result, a change in load can be detected efficiently).
Van Wageningen (US 20170018977A1) teaches the adapter circuit teaches the adapter circuit is configured to adapt the foreign object detection operation by calibrate a detection criterion for detecting the foreign object during the power transfer phase in response to the power operating point indication  (Specifically, the system may adapt a parameter of the calculation of the power loss estimate and/or of the detection threshold in dependence on at least one of transmit power estimates and receive power estimates.[0224]) is configured to adapt the foreign object detection operation in response to the power operating point indication (Specifically, the system may adapt a parameter of the calculation of the power loss estimate and/or of the detection threshold in dependence on at least one of transmit power estimates and receive power estimates. [0224])
However, the prior art of record fails to teach or suggest wherein the power operating point indication indicates a change in the load power meeting a power operating point criterion, and wherein the power operating point criterion comprises a change in the load power exceeding a threshold value in combination with other limitations of the claim.
	Regarding to Claims 2-3,5-9, 18-19 and 22-25, 27-30, they depend on Claims 1, 14 or 26 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (WO2019146932A1) teaches a transmitter according to one embodiment may compensate the threshold for FOD detection by reflecting the predicted power loss)
Park (US 20190190320 A1) teaches a calibration unit configured to calibrate the measured quality factor value using a difference between the current peak frequency and the reference peak frequency, and a detection unit configured to compare the calibrated quality factor value with a predetermined quality factor threshold value to determine whether the foreign object is present.
Staring (US20160149440A1) teaches a controller (213) which is arranged to initiate an adaptation of a parasitic power loss detection operation performed by the parasitic power loss detector (207) to detect parasitic power losses if a user input meeting a criterion is not received

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836